Citation Nr: 1446136	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-32 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for right ear hearing loss.

3.  Entitlement to service connection for a disability manifested by night sweats and sleep disturbance, to include as secondary to an undiagnosed illness.

4.  Whether a reduction of a disability rating for service-connected lumbar injury with degenerative disc disease (DDD), spondylolysis and spondylolisthesis, status post lumbar laminectomy and fusion L4-5, from 40 percent to 20 percent, effective from August 1, 2013, was proper.

5.  Entitlement to a rating in excess of 20 percent for lumbar injury with DDD, spondylolysis and spondylolisthesis, status post lumbar laminectomy and fusion L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to June 1979, November 1990 to July 1991 and January 2003 to October 2003.  These matters are before the Board of Veterans' Appeals (Board) from May 2012 (night sweats (previously denied as sleep disorder)), October 2012 (no new and material for left and right ear hearing loss), April 2013 (reduction to 20 percent for lumbar injury) and July 2013 (denial of increased rating for low back) rating decisions of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, additional VA medical records (showing treatment for the Veteran's complaints of back pain) were received on his behalf, with a waiver of RO initial consideration.  

Although the RO implicitly reopened the Veteran's claims by deciding the issues of service connection for left and right ear hearing loss on the merits, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claims accordingly.

The matter of an increased rating for lumbar injury with DDD, spondylolysis and spondylolisthesis, status post lumbar laminectomy and fusion L4-5, is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 2005 rating decision denied the Veteran's claim of service connection for bilateral hearing loss, because there was no evidence of a right ear hearing loss disability and no evidence that his left ear hearing loss was related to his service.

2.  Evidence received since the June 2005 rating decision does not show that the pre-existing left ear hearing loss was incurred in or aggravated by military service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for such disability; and does not raise a reasonable possibility of substantiating such claim.

3.  Evidence received since the June 2005 rating shows the Veteran has a right ear hearing loss disability; it relates to unestablished facts necessary to substantiate claim of service connection for right ear hearing loss; and raises a reasonable possibility of substantiating such claim.

4.  A right ear hearing loss disability was not manifested in service; right ear sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and there is no competent (medical) evidence that the Veteran's current right ear hearing loss disability is related to an event, injury, or disease in service.

5.  The veteran's night sweats (resulting in sleep disturbance) are not attributable to a known clinical diagnosis; however, they do not rise to a degree of 10 percent or more under the Schedule for Rating Disabilities and particularly the rating codes for mental disorders and sleep apnea syndromes.

6.  In a February 2013 rating decision, the RO proposed to reduce compensation benefits from 40 percent to 20 percent for the service-connected lumbar injury with DDD, spondylolysis and spondylolisthesis, status post lumbar laminectomy and fusion L4-5.  The Veteran was notified of this proposed reduction in February 2013; he was also notified that he had 30 days to request a hearing and 60 days to submit additional evidence. 

7.  The reduction from 40 percent to 20 percent for the service-connected lumbar injury was accomplished by way of a rating decision issued in April 2013. 

8.  The April 2013 rating decision reducing the rating for the service-connected lumbar injury from 40 percent to 20 percent was improper because it failed to consider the provisions of 38 C.F.R. § 3.344 and was not based on evidence showing material improvement under the ordinary conditions of life.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for left ear hearing loss may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received, and the claim of service connection for right ear hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  On de novo review, right ear hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

4.  Service connection for night sweats (resulting in sleep disturbance), to include as a result of undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317, 4.104 (Diagnostic Code 6847), 4.130 (2013).

5.  The reduction of the evaluation for the lumbar injury with DDD, spondylolysis and spondylolisthesis, status post lumbar laminectomy and fusion L4-5, from 40 to 20 percent, effective from August 1, 2013 was improper and is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Regarding the claims to reopen the matters of service connection for bilateral hearing loss, a July 2012 letter provided notice in accordance with Kent, and explained what evidence VA would obtain, and what he was responsible for providing.  Regarding the matter of service connection for a disability manifested by night sweats and sleep disturbance, a March 2012 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice was less than adequate.

Regarding the matter of the propriety of the reduction of the rating for service-connected lumbar injury from 40 percent to 20 percent; given the favorable disposition in this matter, further discussion of the duties to notify and assist is not necessary.  

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent post service VA and private treatment records have been secured.  The RO arranged for VA examinations for hearing loss in December 2012; night sweats and sleep disturbance in May 2012 (mental disorders) and September 2012 (Gulf War General Medical); and thoracolumbar spine in April 2012 and January 2013 (and July 2013, after the rating reduction was implemented).  As will be discussed in greater detail below, the Board finds the examinations to be adequate as to the bilateral hearing loss and night sweats claims because they include a thorough review of the Veteran's medical history, physical examination citing pertinent findings, and medical opinions with adequate supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the June 2014 videoconference hearing, the undersigned indicated that the hearing would address the issues on appeal.  The hearing focused on the elements necessary to substantiate the claims, including that there must be evidence of the claimed disability and of a nexus to service.  Further, the undersigned discussed the requirements for undiagnosed illness as pertaining to the night sweats claim.  The representative and the undersigned asked questions to elicit testimony regarding the nature and etiology of his bilateral hearing loss and night sweats resulting in sleep disturbance as well as the severity of his service-connected lumbar spine injury.  The Veteran's testimony reflects that he is aware of what is necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that the mandates of Bryant have been satisfied.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In a June 2005 rating decision, the RO denied service connection for the Veteran's bilateral hearing loss because there was no evidence of a right ear hearing loss disability and no evidence that his left ear hearing loss was related to his service.  The Veteran did not timely file a notice of disagreement with this decision, or submit additional evidence within one year, so it became final.  

The pertinent evidence of record at the time of the June 2005 denial included the Veteran's STRs for his three periods of service and interim periods of National Guard and Reserve service (which show hazardous noise exposure, note probable otosclerosis, a family history of otosclerosis and hearing loss and include numerous audiogram test results and findings of left ear hearing loss), a July 1994 audiogram (prior to his third period of service) in connection with the Veteran's application for employment with the postal service, a May 2005 report of VA audiology examination and his written statements (that his hearing loss is due to hazardous noise exposure in service).  

A July 1994 audiogram in connection with the Veteran's application for postal service employment shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
15
30
LEFT
25
40
35
30
40

The May 2005 VA audiology examiner noted the Veteran's three periods of active duty service and his military noise exposure as an airplane mechanic, truck driver, to explosives off in the distance and training and while validating guard units (alarms and simulated opposition).  The Veteran also reported pre-military noise exposure while working in a body shop for 2 years and, after his first active duty period, installing truck boxes for 8 months, working at a manufacturing plant with bench grinders in the milling and drilling department without hearing protection for 2 years and truck driving for 7-9 years.  After his second period of active duty service, the Veteran reported occupational noise exposure from going to school for airplane mechanics for 2 years and working in a manufacturing plant for 2 years in the assembly area.  The examiner also noted the Veteran's family history of otosclerosis (genetic history of hearing loss with his mother and sister) and that he had recreational noise exposure from riding a motorcycle since the age of 14 and not wearing a helmet (which also provides some hearing protection) unless required by law.  The Veteran reported that he does wear hearing protection if it is noisy.  

The May 2005 VA audiology examination report shows the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
20
30
LEFT
55
55
50
45
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.  The diagnosis was normal hearing sloping to a mild hearing loss in the right ear and a moderate hearing loss in the left ear.  The examiner opined that "the veteran's hearing loss is not caused by or a result of military noise exposure" because the "SMRs indicated a gradual decrease in hearing; however, a significant change in hearing threshold levels did NOT occur during active duty".  The examiner further explained that "the veteran's type of hearing loss is conductive in nature and it is highly possible it is a genetic type of hearing loss.  Apparently his mother and sister have had similar problems with their hearing."

The pertinent evidence received since the June 2005 rating decision includes a December 2012 VA audiology examination report which found mild hearing loss in both ears.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
45
50
LEFT
35
35
45
40
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  Upon review of the Veteran's claims file, the examiner noted that the Veteran had normal hearing in both ears in 1986; hence, it is unlikely that a significant threshold shift occurred during 1975 to 1979.  Regarding the Veteran's second period of active duty from November 1990 to July 1991, the examiner noted that, although mild low frequency hearing loss left ear was noted on summary of defects in 1990, the Veteran had normal hearing in both ears on June 1991 examination (one month prior to release from active duty).  Accordingly, the examiner opined that there "was no significant threshold shift during the period of active duty from 1990 to 1991."  Upon review of the Veteran's third (last) period of active duty from January 2003 to October 2003, the examiner opined that the Veteran's audiograms suggested that his hearing started to decline between 1991 and 2003 prior to his active duty time.  The examiner explained:  

A test dated September 02 (closest test to 3rd period of induction to active duty) indicated normal hearing right ear and a moderate hearing loss left ear.  When separation audiogram dated September 2003 was performed results showed normal hearing right ear and a mild hearing loss left ear.  NO significant threshold shift was found in the right ear OR left ear when comparing the 9/10/02 audiogram to the 9/15/03 audiogram.  Therefore, hearing did decline gradually from 1986 to 2003, however it did not occur during active duty times.  

Further, the examiner noted that otosclerosis, a family history of hearing loss and noise while not on active duty were factors affecting the Veteran's hearing which could not be ruled out.  

The pertinent evidence received since the June 2005 rating decision also includes VA treatment records, which show referral to audiometry, and the Veteran's written statements and hearing testimony, that reiterates his prior contentions that his hearing loss is the result of his military service and that he was a flight mechanic and truck driver during service. 

Left Ear Hearing Loss

Because the Veteran's claim of service connection for left ear hearing loss was previously denied on the basis that there was no evidence that such disability was related to his service, for evidence to be new and material, it would have to tend to show that he has a current left ear hearing loss disability that is due to or was aggravated by his active duty service.  While the reports of postservice treatment and the December 2012 VA audiology examination report are new evidence (in that they were not previously associated with the record), they are not material evidence.  In short, this evidence does not suggest that the Veteran's current left ear hearing loss was caused by or aggravated during service.  At the time of the prior decision there was no evidence of a nexus to service.  Evidence that confirms negative evidence is not new and material.

The Board has also considered the Veteran's statements and hearing testimony that his hearing loss is caused by exposure to noise trauma in service.  However, such statements are cumulative and redundant and do not provide new and material evidence to reopen his claim.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992) (explaining testimony concerning how the claimant's ankle was injured was not new as the Veteran made that assertion many years earlier).

Thus, the additional evidence received since the June 2005 rating decision is cumulative and redundant.  Accordingly, the Board finds that the claim for service connection for left ear hearing loss is not reopened.

Right Ear Hearing Loss

Regarding the claim of service connection for right ear hearing loss, as service connection was previously denied on the basis that there was no diagnosis of right ear hearing loss disability, for evidence to be new and material in the matter, it would have to be evidence not previously of record that tends to show that he does indeed have a current diagnosis of right ear hearing loss.  The December 2012 VA audiology examination report shows a diagnosis of right ear hearing loss.  The examination report relates to an unestablished fact necessary to substantiate the claim of service connection for right ear hearing loss and raises a reasonable possibility of substantiating that claim.  Therefore, the additional evidence received is both new and material, and the claim of service connection for right ear hearing loss may be reopened.  38 U.S.C.A. § 5108.  

As the claim is reopened, de novo review of the claim is discussed below.

Service Connection

Service connection is warranted for disability resulting from disease or injury that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Right Ear Hearing Loss

As the claim is reopened, the analysis proceeds to a de novo review.  The Veteran is not prejudiced by the Board's proceeding with de novo review of the claim without returning it to the RO for initial de novo consideration (upon reopening of the claim) because the RO has already adjudicated the matter de novo (in a March 2013 SOC) before certifying the appeal for Board review.  In addition, the Board finds that no further development, to include affording the Veteran another VA audiological evaluation, is necessary because he was afforded another VA evaluation after his claim to reopen was received, and such evaluation was considered by the RO in their de novo adjudication of the matter.

Certain chronic diseases (to include SNHL, as an organic disease of the nervous system) may be service connected on a presumptive basis if manifested to compensable degree within a specified period of time following service (1 year for SNHL).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

As noted above, the Veteran has reported military noise exposure as an airplane mechanic and truck driver, from explosives off in the distance and training and validating guard units (alarms and simulated opposition).  His DD-214 shows service as tactical air-craft maintenance specialist from June 1975 to June 1979.  The STRs also include audiograms which note the Veteran's noise exposure as "aircraft and power units."  Further, the record shows that service connection for tinnitus has been established.  Accordingly, the Board finds that the Veteran experienced acoustic trauma in service.  An in service injury has therefore been demonstrated.

The STRs for the Veteran's three periods of service are silent for findings of a right ear hearing loss disability.  A September 2002 audiogram during the Veteran's Reserve service (prior to his third period of service) shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
25
LEFT
45
45
40
40
55

A September 2003 STR (during his third period of service) shows the Veteran reported a family history of otosclerosis and a "gradually progressive HL [hearing loss] AS > AD [left ear greater than right ear]."  The impression was "mixed loss AU [both ears]."  On September 2003 audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
20
10
25
LEFT
55
40
40
45
55

It is noted that an interim July 1994 audiology examination report in connection with the Veteran's application for postal service employment shows auditory thresholds of 30 decibels at 500, 2000 and 4000 Hertz, which suggests that the Veteran had a right ear hearing loss disability for VA purposes prior to his third period of service.  However, as the examination was not conducted in accordance with the regulatory guidelines of 38 C.F.R. § 4.85(a) (e.g., the Maryland CNC Test was not employed in speech recognition testing, and there is no indication that such testing was conducted in a controlled environment); the findings are not dispositive.  Although they may serve as an indication that the Veteran had right ear hearing impairment; subsequent audiology examinations during his third period of service and VA audiology examination in May 2005 did not show right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

Accordingly, as noted above, the first evidence of the Veteran's right ear hearing loss disability is provided in the December 2012 VA audiology examination report which shows auditory thresholds of 40 decibels or greater in each of the frequencies tested and meets the criteria for a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

Hence, it is not in dispute that the Veteran now has a right ear hearing loss disability, as such is shown by official audiometry.  Further, review of the record shows that he was exposed to noise trauma in service.  What remains necessary to substantiate his claim is competent evidence of a nexus between his current right ear hearing loss and the noise trauma in service. 

While the Veteran is competent to observe a lessening of hearing acuity in service, he is not competent to establish by his own opinion that a hearing loss disability was manifested in service, as governing regulations provide that such disability must be established by audiometry (and audiometry in service, during National Guard and/or Reserve service did not show a right ear hearing loss disability).  See 38 C.F.R. §§ 3.385, 4.85.  Further, there is no evidence that right ear SNHL was manifested to a compensable degree in the first postservice year.  A right ear hearing loss disability was first documented on December 2012 VA audiology examination more than 11 years after service.  Such lengthy interval between service and the initial postservice manifestation of the right ear hearing loss is of itself a factor against finding of service connection.  Consequently, service connection for a right ear hearing loss disability on the basis that it became manifest in service and persisted, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  What the evidence must show to substantiate this claim is that the current right ear hearing loss is otherwise related to the Veteran's service/exposure to noise therein.  That is a medical question and requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). 

Although the July 1994 audiogram in connection with the Veteran's employment with the postal service suggests that he had right ear hearing loss which may have been aggravated during his third period of service, the medical evidence that specifically addresses this question consists of the opinion offered on December 2012 (and May 2005 as to the left ear) VA audiology examination that, although hearing declined gradually from 1986 to 2003, it did not occur during active duty.  The examiner explained that there was "NO significant threshold shift" in the right ear when comparing the September 2002 audiogram prior to activation and September 2003 audiogram one month prior to service discharge.  The examiner expressed familiarity with the factual data and identified other etiological factors for the right ear hearing loss (otosclerosis, family history of hearing loss and nonservice related hazardous noise exposure.)  The VA audiologist's opinion is probative evidence in this matter; because there is no competent evidence to the contrary, it is persuasive. 

As the preponderance of the evidence is against a finding that the Veteran's current right ear hearing loss began in, or is otherwise related to, his service or any noise trauma injuries therein, the benefit-of-the-doubt rule is not for application, and the appeal as to this issue must be denied.

Night Sweats and Sleep Disturbance

Service connection may be established for a chronic disability resulting from an undiagnosed illness that became manifested either during active service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i). 

Service connection may also be established for a Persian Gulf Veteran who exhibits objective indications of "qualifying chronic disability," a chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 U.S.C.A. § 1117. 

An "undiagnosed illness" is one that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  A "qualifying chronic disability" is defined, in part, as an undiagnosed illness.  38 C.F.R. §§ 3.317(a)(2)(i)(A).

The Veteran does not claim that his night sweats (and resulting sleep disturbance) began in service.  He claims that they first occurred in 1991, during the summer after his return from Desert Storm.  Thus, service connection on a direct basis is not appropriate.  Rather, the Board's analysis will focus on whether the Veteran's night sweats are due to an undiagnosed illness. 

VA treatment records note the Veteran's complaints of night sweats and May 2012 VA mental disorders and September 2012 VA Gulf War General Medical examination reports note findings of excessive diaphoresis while asleep.  The night sweats have not been attributed to a known clinical diagnosis pursuant to 38 C.F.R. § 3.317(a)(1)(ii).  In fact, the September 2012 VA examination report specifically states that the Veteran's night sweats (which result in sleep disturbance because the Veteran wakes up to change his damp shirt and pillows) were of an uncertain etiology.  However, since the night sweats did not manifest themselves during the Veteran's active military service pursuant to 38 C.F.R. § 3.317(a)(1)(i) , in order for service connection to be granted, the night sweats must have manifested themselves to a degree of 10 percent or more pursuant to 38 C.F.R. § 3.317(a)(1)(ii). 

Regarding the severity of the Veteran's night sweats, it is difficult to find an applicable rating code under the Schedule for Rating Disabilities to rate them.  The two places where they could most appropriately be rated would seem to be the general rating formula for mental disorders under 38 C.F.R. § 4.130 and Diagnostic Code 6847 for sleep apnea.  For the night sweats to be rated 10 percent disabling under the general rating formula for mental disorders, the evidence would have to show occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  A 10 percent rating would also be applicable if symptoms are controlled by continuous medication.  For the Veteran's night sweats to be rated disabling for sleep apnea syndrome under Diagnostic Code 6847, the evidence would have to show persistent day-time hypersomnolence. 

However, the May 2012 VA examination report notes that "a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication" and the September 2012 VA examination report notes that the Veteran's night sweats and sleep disturbance do not impact his ability to work.  Further, the record does not show (and the Veteran does not claim) that he has sleep apnea.  The September 2012 VA examination report notes that he does not have a diagnosis of sleep apnea or any findings, signs or symptoms attributable to sleep apnea, including hypersomnolence.  These findings simply do not constitute findings showing that the Veteran has a qualifying chronic disability that has manifested itself to a degree of 10 percent or more pursuant to 38 C.F.R. § 3.317(a)(1).  Thus, the Veteran's claim for service connection for a disability manifested by night sweats and sleep disturbance, to include as secondary to an undiagnosed illness, must be denied. 

In support of his claim, the Veteran has submitted information he obtained from the International Hyperhidrosis Society regarding "Diseases and Conditions that Can Cause Diaphoresis."  The Court has held that a medical article or treatise can provide support to a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case, as opposed to a discussion of generic relationships.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  Here, the information from the International Hyperhidrosis Society submitted by the Veteran is general in nature, does not specifically discuss his symptoms of night sweats and sleep disturbance, and is not accompanied by a medical opinion by a medical professional which endorses the theories suggested by the information submitted as applying in the instant case.  Therefore, the Board finds that the information from the International Hyperhidrosis Society has no significant probative value in the matter at hand.

As to the opinions of the Veteran and his spouse to the effect that his night sweats with sleep disturbance are the result of his service-connected lumbar injury and/or exposure to petroleum products in service, the Veteran and his spouse are competent to describe any discernible symptoms, such as perspiring and trouble sleeping, that he may experience and/or they may observe without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, their opinion that his night sweats and sleep disturbance are due to his service-connected lumbar injury and/or exposure to petroleum products is not competent evidence as that is a medical question beyond the scope of common knowledge/lay observation, and requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the preponderance of the evidence is against the Veteran's claim for service connection for a disability manifested by night sweats and sleep disturbance, to include as secondary to an undiagnosed illness, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.

Propriety of Rating Reduction

A Veteran's disability evaluation will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  The Court has held that when an RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  

These provisions impose a requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 specify that ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instance where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  The regulations provide further, that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown, 5 Vet. App. 413, 419 (1993).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. §§ 3.103, 3.105(e).  

Here, the Veteran was informed of the proposed reduction in a February 20, 2013 letter.  He was provided a copy of the rating decision which included a summary of the evidence, the evaluation criteria and the rationale for the proposed rating reduction.  He was further informed that he could present evidence and was given 30 days to request a hearing and 60 days to submit additional evidence.  The Veteran did not respond within 60 days (VA received his requested for a pre-determination hearing on April 24, 2013, after the 30 day period to request a hearing had lapsed) and an April 2013 rating decision assigned a temporary evaluation of 100 percent effective February 25, 2013 for the lumbar injury based on surgical or other treatment necessitating convalescence, resumed the 40 percent rating from July 1, 2013 and implemented the 20 percent proposed reduction from August 1, 2013.  

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions.  Based on this history, the Board finds that he was properly notified of the proposed rating reduction, in conformity with the provisions of 38 C.F.R. § 3.105(e). 

The issue is whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, the analysis is conducted under 38 C.F.R. § 3.344(c).  Where, as here, a disability rating has continued at the same level for five or more years, the analysis is conducted under 38 C.F.R. § 3.344(a) and (b).  In this case, the Veteran's 40 percent disability rating was awarded effective December 7, 2004, and was reduced effective August 1, 2013, more than 5 years later.  Accordingly, 38 C.F.R. § 3.344(a) and (b) apply.  Under 38 C.F.R. § 3.344(a) and (b), only evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, can justify a reduction.  If there is any doubt, the rating in effect will be continued.  See Brown, 5 Vet. App. at 417-18 (1995).

In determining whether a reduction was proper, the Board must focus on evidence available to the RO at the time the reduction was implemented, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Rating reductions necessarily involve a comparative analysis of the evidence utilized to establish the level of disability prior to the proposed reduction, and the evidence which serves as the basis for the proposed reduction.  The evidence of record must demonstrate improvement in the level of disability and that such improvement will likely continue.  A reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

The Veteran's service-connected lumbar injury with DDD, spondylolysis and spondylolisthesis, status post lumbar laminectomy and fusion L4-5, is rated under Diagnostic Code (Code) 5237 (for lumbar strain) which provides for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

A June 2005 rating decision assigned an increased 40 percent rating for the Veteran's service-connected lumbar injury from December 7, 2004 based on a January 2005 report of VA spine examination which showed forward flexion of the thoracolumbar spine to 40 degrees with an additional 20 percent loss on repetitive motion due to pain.  

On April 2012 VA examination, the examiner stated that the Veteran's history is outlined in a March 13, 1992 note by another physician; however, the examiner did not specify that the Veteran's claims file was available for review.  Moreover, the examiner did not discuss the findings of the January 2005 VA examination.  Notwithstanding, the examiner noted that the Veteran reported progressively increased pain over the prior 6 years (morning pain was 10 (on a scale of 1 to 10) associated with stiffness), sought frequent VA treatment for his back complaints and was scheduled to see neurosurgery in May 2012.  The examiner also noted that a March 2012 magnetic resonance imaging (MRI) report "showed impingement on the L4 nerve root, severe degenerative narrowing and loss of joint space at L4-L5 with subluxation and stenosis of the L4 nerve root and generalized osteoarthritis" and represented "changes [which] would be considered an advancement over the years."  Range of motion testing showed forward flexion to 70 degrees with objective evidence of painful motion at 35 degrees, extension to 20 degrees with objective evidence of pain at 15 degrees, 20 degrees of bilateral lateral flexion with no objective evidence of painful motion, 15 degrees of right lateral rotation with no objective evidence of painful motion, and left lateral rotation to 20 degrees with objective evidence of pain at 15 degrees.  

On January 2013 VA examination, the examiner noted that the Veteran's claims file had been reviewed.  The Veteran reported flare-ups when sitting without a back rest, shoveling snow and any activity where he is leaning forward at the waist.  He reported that he was scheduled to undergo back surgery on February 25, 2013.  Range of motion testing showed 35 degrees of forward flexion and 20 degrees of extension and right lateral flexion without objective evidence of pain.  Left lateral flexion was to 25 degrees with objective evidence of pain at 20 degrees and bilateral lateral rotation was to 30 degrees with no objective evidence of pain.  The examiner noted additional limitation of motion and functional loss/functional impairment of the thoracolumbar spine due to less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, pain on movement and interference with sitting, standing and/or weight-bearing.  The Veteran also had localized tenderness or pain to palpation throughout the lumbar region into the SI (sacroiliac) areas as well as guarding and/or muscle spasm of the thoracolumbar spine.  A finding of intervertebral disc syndrome was noted.  Finally, the examiner noted that the Veteran's thoracolumbar spine condition impacts his ability work because he takes more time to straighten and rest his back and it is hard for him to get up once he is on the floor.  

Based on the results of the April 2012 and January 2013 VA examinations, specifically the findings on range of motion testing, the RO proposed to reduce the disability rating for the lumbar injury from 40 to 20 percent in a February 2013 rating decision.  In the April 2013 rating action on appeal, the RO implemented the reduction to 20 percent, effective August 1, 2013.  

Upon review of the evidence of record, the Board finds that reduction of the disability rating for the lumbar injury from 40 percent to 20 percent was not proper, and a restoration of the 40 percent rating is warranted.  There are two essential bases for the Board's finding.  First, the Board finds that a review of the evidence does not reveal that a material or sustained improvement in the disability had actually occurred at the time of the reduction.  While the April 2012 and January 2013 VA examination reports shows improved range of motion findings, a review of these examination reports does not support the conclusion that such improvement was a material or sustained improvement in the underlying disability.  Notably, the April 2012 examiner noted that the Veteran had reported progressively increased pain (described as 10 (on a scale of 1 to 10) in the morning) and MRI examination showed "changes [which] would be considered an advancement over the years."  Further, the January 2013 examiner noted that the Veteran had flare-ups of back pain, localized tenderness or pain to palpation throughout the lumbar region, guarding and/or muscle spasm of the thoracolumbar spine, and that his lumbar spine disability impacts his ability to work.  The examiner also noted that the Veteran was scheduled to undergo back surgery the following month.  

Second, the Board finds that the April 2012 and January 2013 VA examinations were inadequate for the purpose of a rating reduction.  It is apparent from the April 2012 examination report that the examiner did not review the claims file, as such was not noted and the examiner indicated that history was obtained from a March 1992 examination report.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).  Significant to the holding in Tucker was that determinations as to whether the evidence reflects an actual change in disability rather than a temporary fluctuation in symptoms, and whether an improvement in a disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, are in part medical determinations which require an examination that is informed by a review of the Veteran's medical history.  Further, although the January 2013 examiner reviewed the Veteran's claims file, the examination report does not include a discussion of (or a reference to) the treatment records contained therein or the findings of the January 2005 and April 2012 examination reports.  The Board notes that a rating reduction is contrasted from an ordinary rating decision.  The regulations specifically provide that a reduction may not be based solely on a determination that the schedular criteria for the lower rating are more appropriate.

In this regard, the Board notes that VA treatment records show the Veteran's ongoing treatment for low back complaints and confirm that he underwent lumbar spine surgery in February 2013 (as evidenced by the grant of the 100 percent temporary total rating for convalescence), prior to the rating decision which implemented the rating reduction.  

The written statements from the Veteran, his spouse and step-daughter attest to the ongoing and increased difficulties the Veteran experiences as a result of his service-connected lumbar spine injury.  The Veteran and his family are competent to describe his symptoms, and their accounts further undermine the determination that his disability had actually improved at the time the reduction was made and whether there was an improvement in his ability to function under the ordinary conditions of life and work.

In sum, because the RO did not follow the provisions of 38 C.F.R. § 3.344 and because there is no basis to support a finding that the service-connected disability had undergone material improvement under the ordinary conditions of life, the reduction in rating was improper.


ORDER

The appeal to reopen the claim of service connection for left ear hearing loss is denied.

The appeal to reopen the claim of service connection for right ear hearing loss is granted; on de novo review, service connection for right ear hearing loss is denied.

Entitlement to service connection for a disability manifested by night sweats and sleep disturbance, to include as due to a undiagnosed illness, is denied.

Restoration of a 40 percent rating for lumbar injury with DDD, spondylolysis and spondylolisthesis, status post lumbar laminectomy and fusion L4-5, is granted effective from August 1, 2013.  


REMAND

The Veteran's most recent July 2013 VA spine examination report notes that, with the exception of 5 degrees of extension, the Veteran had 0 range of spine motion and the examiner observed a "lack of effort doing all motions" from the Veteran.  During his June 2014 hearing, the Veteran testified that he did not perform the range of motion exercises on examination because he had recently undergone surgery and was advised by his physician to limit his movements.  He further testified that he is no longer under such restriction from his physician and would be willing and able to perform range of motion testing should be he be afforded another VA spine examination.  Accordingly, as the July 2013 VA examination does not accurately reflect the Veteran's thoracolumbar spine range of motion, another examination to assess the severity of the thoracolumbar spine disability is necessary.  Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. §  5103A(c).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding thoracolumbar spine treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA health care facility since February 2012, the date of receipt of his claim for an increased rating.  All such available documents should be associated with the claims file.

2.  Thereafter, the Veteran should be afforded an orthopedic examination to determine the severity of his lumbar injury with DDD, spondylolysis and spondylolisthesis, status post lumbar laminectomy and fusion L4-5.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail; the findings must include range of motion studies, with notation of all further limitations due to factors such as pain, use, etc.  The examiner must determine whether the intervertebral disc syndrome noted on January 2013 VA examination has been manifested by incapacitating episodes (and if so, note their frequency and duration).  It should also be noted whether or not the Veteran has related neurological symptoms (other than lower extremity radiculopathy, which is already service connected), and if so, the nature and disabling effects of such symptoms must be described in detail.  If a neurological consult is deemed necessary, such should be arranged. 

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


